Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 9, 11-16, and 21-28 are pending.
Claims 9, 11, and 15 were amended.
Claims 21-28 were added.
Claims 1-8, 10, and 17-20 were cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With regards to claim 9, Freed discloses all of the limitations of the claim but does not explicitly teach or fairly suggest “the carriage including a body and at least one wheel rotatably attached to the body.” Harmeyer was previously relied on to teach a channel and carriage, however, Harmeyer fails to teach the carriage being pivotally coupled to the end of an actuator and therefore does not remedy the deficiencies of Freed. Claim 9 is therefore allowable. Claims 11-16 are also allowable since they require all of the limitations of the base claim. 
With regards to claim 21, Freed discloses all of the limitations of the claim but does not explicitly teach or fairly suggest “a carriage at least partially disposed within the cavity, the second end of the lift actuator pivotally coupled to the carriage.” Harmeyer does not remedy the deficiencies of the claim. Claim 21 is therefore allowable. Claims 22-28 are also allowable since they require all of the limitations for the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS F LOPEZ whose telephone number is (571)272-5329. The examiner can normally be reached M-Th 9:30am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
9/8/2022